Title: To James Madison from Benjamin W. Crowninshield, 7 September 1816
From: Crowninshield, Benjamin W.
To: Madison, James



Dear Sir, 
Salem Sepr. 7th. 1816.

A visit to Dartmouth university to meet the Trustees, has prevented me from answering your favour of Augt. the 20th.
The Frigate Congress is undergoing repairs.  Her state was worse than it was apprehended, but having commenced it was necessary to proceed with her repairs: she will be ready, in all probability, in 5 weeks.
The instructions, with Mr. Monroe, dispatches to Come. Chauncey have gone in the Spark, from N York.
The information relative the NW coast of Ama., in the inclosed letter, was obtained by Capn. Morris at my request.  I Send it to you.  It may be well to let Mr. Monroe See it.  He can deposit in Navy Dept. at Washington.  Anything from you will duly attended to, by Your, respectful Sert.

B W Crowninshield

